DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 12/29/2021.
Applicant’s amendments filed 12/29/2021 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1, 3, and 13; and cancelation of claims 8-12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0098760 to Lin et al. (hereinafter Lin) in view of Hu et al. (US Patent No. 10,217,798, hereinafter Hu), Cho et al. (US 2017/0229576, hereinafter Cho), and Safeer et al. (“Room-Temperature Spin Hall Effect in Graphene/MoS2 van der Waals Heterostructures” (2019) Nano Lett.,19, 1074−1082, hereinafter Safeer).
With respect to Claim 1, Lin discloses a spin transistor (e.g., transition metal dichalcogenide (TMD)-based spintronic device that is tunable and electric-gate controlled, without the need of an external magnetic field) (Lin, Figs. 1-2, ¶0005-¶0013, ¶0017-¶0040) comprising:
       a gate electrode (e.g., 103b) (Lin, Figs. 1-2, ¶0018);
       a gate insulating film (e.g., 102b) (Lin, Figs. 1-2, ¶0018) configured to insulate the gate electrode (e.g., 103b);
       a TMD layer (e.g., 101, a region comprised of a TMD material, such as MoS2) (Lin, Figs. 1-2, ¶0018-¶0028) formed to face the gate electrode (e.g., 103b) based on the gate insulating film (e.g., 102b); and
2 region with a width Ly that serves as a source) (Lin, Figs. 1-2, ¶0019, ¶0034-¶0036) and a second TMDC pattern (e.g., 104b, including a wide MoS2 region with a width Ly that serves as a drain) formed to adjoin the TMD layer (101) in a transverse direction thereof so as to be spaced a predetermined distance apart from each other in a longitudinal direction thereof,
       wherein a spin current is induced (e.g., tuning the voltage at the gate so that electrons emitted from the TMD layer 101 are spin-polarized, and supplying an electric input to the source electrode to obtain a spin-polarized electric output at the drain electrode in response to the electric input) (Lin, Figs. 1-2, ¶0011) due to spin-biased electrons between the first TMDC pattern (e.g., the source 104a) and the second TMDC pattern (e.g., the drain 104b), 
       wherein a spin direction of the spin-biased electrons is controlled by a voltage applied to the gate electrode (e.g., the spintronic device is tunable and electric-gate controlled, such that spin-polarized states are induced and the degree of spin polarization is controlled) (Lin, Figs. 1-2, ¶0005-¶0006, ¶0011, ¶0034-¶0040), thereby performing operation.
Further, Lin does not specifically (1) a graphene spin transistor comprising a graphene layer; a first TMDC pattern and a second TMDC pattern formed to cross the graphene layer, wherein a spin current is induced using a spin-momentum locking band structure formed at each interface between the graphene layer and the first TMDC pattern, and between the graphene layer and the second TMDC pattern, and (2) wherein output voltage of the graphene spin transistor is produced by the Rashba-Edelstein effect in which an electric field is generated by tilting of the band structure of materials on the junction surfaces between the graphene layer and the first TMDC pattern and the second TMDC pattern, in which up-spin electrons and down-spin electrons are generated due to spin- momentum locking in a Rashba type, and in which injection or diffusion of excessive spin electrons generated on the junction surface between the graphene layer and the first TMDC pattern occurs from the first TMDC pattern to the second TMDC pattern through the graphene layer.

Further, Hu teaches forming transistor devices (Hu, Fig. 4A, Col. 1, lines 15-16; Col. 2, lines 14-25; Col. 4, lines 30-53; Col. 5, lines 30-62; Col. 7, lines 26-45) from the layered combinations of different 2D materials referred as van der Waals heterostructures, wherein the 2D materials includes graphene, MoS2, MoSe2, WS2, and WSe2, and combinations thereof; specifically, van der Waals heterostructures have band gaps ranging from 0 eV to greater than 5 eV, and have properties that are tuned, e.g. via modifying thickness, imposing an electric field, and/or imposing strain effects; and the transistors made from 2D materials are naturally immune to the short-channel effect, which is a dominant factor limiting the scaling and performance of conventionally implemented silicon-based MOSFETs.
Furthermore, Cho teaches that graphene as 2D material has a strong bonding with TMDs and capable of forming a low contact resistance (Cho, Fig. 1A, ¶0002, ¶0017-¶0019, ¶0035-¶0040, ¶0044, ¶0049-¶0051), and heterostructure comprised of graphene-TMD includes an interface between the strained graphene and TMD due to lattice constant mismatch between the graphene and the TMD (e.g. MoS2), and the doped graphene is capable of forming ohmic contact with TMD.
Note that it is well known in theory that a two-dimensional material (such as MoS2) bonded to the graphene layer forms a spin-momentum15 locking band structure at interfaces between the TMDC and the graphene layer (as admitted by Applicant, page 17, lines 12-22 of the original specification).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify a spin transistor device of Lin by forming a heterostructure without inversion symmetry as taught by Lin, wherein the heterostructure is a van der Waals heterostructure comprised of 2D materials including graphene and TMD materials as taught by Hu, and having a high quality graphene-TMD interface as taught by Cho to have a graphene spin transistor comprising a graphene layer; a first TMDC pattern and a second TMDC pattern formed to cross the graphene layer, wherein a spin current is induced using a spin-momentum locking band structure formed at each interface between 
It is noted that the above limitations “a spin direction of the spin-biased electron is controlled by a voltage applied to the gate electrode, thereby performing operation” are drawn to a method of using a transistor (an intended-use recitation) and the statement “thereby” does not define any structure. Further, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art, and a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art device, and if the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the spintronic device of Lin Lin, Figs. 1-2, ¶0005-¶0006, ¶0011, ¶0034-¶0040) is tunable and electric-gate controlled, such that spin-polarized states are induced and the degree of spin polarization is controlled, thereby capable of performing operation.
Regarding (2), Safeer teaches forming graphene/MoS2 van der Waals heterostructure-based device (Safeer, Figs.1-3, Abstract, p.1074-p.1079) has efficient spin-to charge voltage output because graphene is excellent material for spin transport and spin-to-charge current conversion is associated with the proximity-induced Rashba-Edelstein effect (REE) in graphene, wherein TMDs imprint their strong spin-orbit coupling effect into graphene via the proximity effect; the REE is a phenomena (Safeer, Figs. 1-3, p.1075, paragraph 2) that convert charge currents into spin densities, and its reciprocal effect (inverse REE) coverts spin densities into charge currents, and this mechanism leads to the highly efficient electrical generation and detection of spins that is important or realization of spintronic devices (Safeer, Figs. 1-3, p.1075, Col. 1, lines 5-16); graphene/MoS2 heterostructure device includes MoS2 disposed in the middle of cross-shaped graphene (Safeer, Fig. 1, p.1075, Col. 1, paragraph 3; Col. 2) for the proximity-induced Rashba−Edelstein effect in graphene, a charge current applied along the 2 stripe creates a spin accumulation with in-plane spin polarization, which then diffuses to the graphene channel; in the TMD-proximized graphene, spin-to charge current conversion is also associated with the spin Hall effect (SHE) that is indistinguishable from the REE effect in graphene; in the SHE in graphene, a charge current applied along the graphene/MoS2 stripe results in a spin current with out-of-plane spin polarization in the graphene channel;  and that the device concept of Safeer (Safeer, Figs. 1-3, p.1079, paragraph 3) includes integration of a gate to have a gate voltage to tune the spin-to-charge conversion in graphene.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify a spin transistor device of Lin/Hu/Cho by forming graphene/MoS2 van der Waals heterostructure-based device as taught by Safeer, wherein spin-to-charge current conversion is associated with the proximity-induced Rashba-Edelstein effect (REE) in graphene and a gate voltage is applied to tune the spin-to-charge conversion in graphene to have output voltage of the graphene spin transistor is produced by the Rashba-Edelstein effect in which an electric field is generated by tilting of the band structure of materials on the junction surfaces between the graphene layer and the first TMDC pattern and the second TMDC pattern, in which up-spin electrons and down-spin electrons are generated due to spin- momentum locking in a Rashba type, and in which injection or diffusion of excessive spin electrons generated on the junction surface between the graphene layer and the first TMDC pattern occurs from the first TMDC pattern to the second TMDC pattern through the graphene layer in order to provide a spintronic device having highly efficient electrical generation and detection of spins (Safeer, Abstract, p.1074, p.1075, Col. 1, lines 5-16; p.1079, Col. 2, paragraph 3).
With respect to Claim 13, Lin discloses a logic gate using a spin transistor (e.g., transition metal dichalcogenide (TMD)-based spintronic device that is tunable and electric-gate controlled, without the need of an external magnetic field, and applied to a logic gate) (Lin, Figs. 1-2, ¶0005-¶0013, ¶0017-¶0040), the logic gate (Lin, Figs. 1-2, ¶0032) comprising:
       a gate electrode (e.g., 103b) (Lin, Figs. 1-2, ¶0018);
       a gate insulating film (e.g., 102b) (Lin, Figs. 1-2, ¶0018) configured to insulate the gate electrode (e.g., 103b);
2) (Lin, Figs. 1-2, ¶0018-¶0028) formed to face the gate electrode (e.g., 103b) based on the gate insulating film (e.g., 102b); and
       a first TMDC pattern (e.g., 104a, including a wide MoS2 region with a width Ly that serves as a source) (Lin, Figs. 1-2, ¶0019, ¶0034-¶0036) and a second TMDC pattern (e.g., 104b, including a wide MoS2 region with a width Ly that serves as a drain) formed to adjoin the TMD layer (101) in a transverse direction thereof so as to be spaced a predetermined distance apart from each other in a longitudinal direction thereof,
       wherein a spin current is induced (e.g., tuning the voltage at the gate so that electrons emitted from the TMD layer 101 are spin-polarized, and supplying an electric input to the source electrode to obtain a spin-polarized electric output at the drain electrode in response to the electric input) (Lin, Figs. 1-2, ¶0011) due to spin-biased electrons between the first TMDC pattern (e.g., the source 104a) and the second TMDC pattern (e.g., the drain 104b), 
       wherein a spin direction of the spin-biased electrons is controlled by a voltage applied to the gate electrode (e.g., the spintronic device is tunable and electric-gate controlled, such that spin-polarized states are induced and the degree of spin polarization is controlled) (Lin, Figs. 1-2, ¶0005-¶0006, ¶0011, ¶0034-¶0040), thereby performing operation.
Further, Lin does not specifically (1) the logic gate comprising a graphene layer; a first TMDC pattern and a second TMDC pattern formed to cross the graphene layer, wherein a spin current is induced using a spin-momentum locking band structure formed at each interface between the graphene layer and the first TMDC pattern, and between the graphene layer and the second TMDC pattern, and (2) wherein output voltage of the graphene spin transistor is produced by the Rashba-Edelstein effect in which an electric field is generated by tilting of the band structure of materials on the junction surfaces between the graphene layer and the first TMDC pattern and the second TMDC pattern, in which up-spin electrons and down-spin electrons are generated due to spin- momentum locking in a Rashba type, and in which injection or diffusion of excessive spin electrons generated on the junction surface between the 
Regarding (1), Lin teaches that in spintronic devices (Lin, Figs. 1-2, ¶0022, ¶0025-¶0028) based on TMD materials, the spin polarization of electrons occurs due to inversion asymmetry, and inversion symmetry is absent when there is a single or odd number of TMD layers, and in multilayer TMD having an even number of layers, inversion symmetry is broken by forming a heterostructure without inversion symmetry.
Further, Hu teaches forming transistor devices (Hu, Fig. 4A, Col. 1, lines 15-16; Col. 2, lines 14-25; Col. 4, lines 30-53; Col. 5, lines 30-62; Col. 7, lines 26-45) from the layered combinations of different 2D materials referred as van der Waals heterostructures, wherein the 2D materials includes graphene, MoS2, MoSe2, WS2, and WSe2, and combinations thereof; specifically, van der Waals heterostructures have band gaps ranging from 0 eV to greater than 5 eV, and have properties that are tuned, e.g. via modifying thickness, imposing an electric field, and/or imposing strain effects; and the transistors made from 2D materials are naturally immune to the short-channel effect, which is a dominant factor limiting the scaling and performance of conventionally implemented silicon-based MOSFETs.
Furthermore, Cho teaches that graphene as 2D material has a strong bonding with TMDs and capable of forming a low contact resistance (Cho, Fig. 1A, ¶0002, ¶0017-¶0019, ¶0035-¶0040, ¶0044, ¶0049-¶0051), and heterostructure comprised of graphene-TMD includes an interface between the strained graphene and TMD due to lattice constant mismatch between the graphene and the TMD (e.g. MoS2), and the doped graphene is capable of forming ohmic contact with TMD.
Note that it is well known in theory that a two-dimensional material (such as MoS2) bonded to the graphene layer forms a spin-momentum15 locking band structure at interfaces between the TMDC and the graphene layer (as admitted by Applicant, page 17, lines 12-22 of the original specification).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the logic gate using a spin transistor device of Lin by forming a heterostructure without inversion symmetry as taught by Lin, wherein the heterostructure is a van der Waals heterostructure comprised of 2D materials including graphene and TMD materials as taught by Hu, and having a high quality graphene-TMD interface as taught by Cho to have a logic gate using a graphene 
Regarding limitations recited in preamble “Rashba spin transistor”, it is noted that the recitation “Rashba” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
It is noted that the above limitations “a spin direction of the spin-biased electron is controlled by a voltage applied to the gate electrode, thereby performing operation” are drawn to a method of using a transistor (an intended-use recitation) and the statement “thereby” does not define any structure. Further, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art, and a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art device, and if the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the spintronic device of Lin (Lin, Figs. 1-2, ¶0005-¶0006, ¶0011, ¶0034-¶0040) is tunable and electric-gate controlled, such that spin-polarized states are induced and the degree of spin polarization is controlled, thereby capable of performing operation.
Regarding (2), Safeer teaches forming graphene/MoS2 van der Waals heterostructure-based device (Safeer, Figs.1-3, Abstract, p.1074-p.1079) has efficient spin-to charge voltage output because graphene is excellent material for spin transport and spin-to-charge current conversion is associated with 2 heterostructure device includes MoS2 disposed in the middle of cross-shaped graphene (Safeer, Fig. 1, p.1075, Col. 1, paragraph 3; Col. 2) for the proximity-induced Rashba−Edelstein effect in graphene, a charge current applied along the graphene/MoS2 stripe creates a spin accumulation with in-plane spin polarization, which then diffuses to the graphene channel; in the TMD-proximized graphene, spin-to charge current conversion is also associated with the spin Hall effect (SHE) that is indistinguishable from the REE effect in graphene; in the SHE in graphene, a charge current applied along the graphene/MoS2 stripe results in a spin current with out-of-plane spin polarization in the graphene channel;  and that the device concept of Safeer (Safeer, Figs. 1-3, p.1079, paragraph 3) includes integration of a gate to have a gate voltage to tune the spin-to-charge conversion in graphene.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify a spin transistor device of Lin/Hu/Cho by forming graphene/MoS2
Regarding Claim 17, Lin in view of Hu, Cho, and Safeer disclose the logic gate of claim 13. Further, Lin discloses that the logic gate comprises a spin transistor having a U-shape geometry so that the TMD layer incudes a three arms (Lin, Fig. 3, ¶0005, ¶0020, ¶0031-¶0032, ¶0042-¶0044) such that one side of the TMD layer is divided into two branches, but does not specifically discloses that the graphene layer has a structure in which one side thereof is divided into two or more branches.
However, Hu teaches forming transistor devices (Hu, Fig. 4A, Col. 1, lines 15-16; Col. 2, lines 14-25; Col. 4, lines 30-53; Col. 5, lines 30-62; Col. 7, lines 26-45) from the layered combinations of different 2D materials referred as van der Waals heterostructures, wherein the 2D materials includes graphene, MoS2, MoSe2, WS2, and WSe2, and combinations thereof; specifically, van der Waals heterostructures have band gaps ranging from 0 eV to greater than 5 eV, and have properties that are tuned, e.g. via modifying thickness, imposing an electric field, and/or imposing strain effects; and the transistors made from 2D materials are naturally immune to the short-channel effect, which is a dominant factor limiting the scaling and performance of conventionally implemented silicon-based MOSFETs.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the logic gate using a spin transistor device of Lin/Hu/Cho/Safeer having a U-shape geometry by forming a heterostructure without inversion symmetry as taught by Lin, wherein the heterostructure is a van der Waals heterostructure comprised of 2D materials including graphene and TMD materials as taught by Hu to have the graphene layer that has a structure in which one side thereof is divided into two or more branches in order to provide improved spintronic transistor device with enhanced spin polarization of electrons due to inversion asymmetry formed by heterostructure including a graphene layer and TMD layer, and to obtain a transistor with eliminated short-channel effect and low contact resistance (Lin, ¶0005-¶0006, ¶0011, ¶0022, ¶0025-¶0028; Hu, Col. 1, lines 15-16; Col. 2, lines 14-25; Col. 5, lines 36-62; Cho, ¶0002, ¶0017-¶0019, ¶0035, ¶0049-¶0051).
Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0098760 to Lin in view of Hu (US Patent No. 10,217,798), Cho (US 2017/0229576), and Safeer (“Room-Temperature Spin Hall Effect in Graphene/MoS2 van der Waals Heterostructures” (2019) Nano Lett.,19, 1074−1082) as applied to claim 1 (claim 13), and further in view of Kato et al. (“Coherent spin .
Regarding Claim 2, Lin in view of Hu, Cho, and Safeer disclose the graphene spin transistor of claim 1. Further, Lin discloses that a spin electron is generated at the TMD layer (101) (e.g., the spintronic device is tunable and electric-gate controlled, such that spin-polarized states are induced and the degree of spin polarization is controlled) (Lin, Figs. 1-2, ¶0005-¶0006, ¶0011, ¶0034-¶0040), and a spin direction thereof is controlled by the gate voltage, thereby performing operation, but does not specifically disclose that a spin electron is generated at  a junction surface between the graphene 44layer and the first TMDC pattern by a current applied to the first TMDC pattern and the voltage applied to the gate electrode according to the Rashba-Edelstein effect.
However, Kato teaches that in spintronic devices (Kato, Abstract, pages 50-52), the strained semiconductor heterostructures have structural inversion asymmetry (SIA) that gives rise to the Rashba hamiltonian, and strain induced spin splitting enables electrical control of electron spins in the absence of magnetic fields. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify a spin transistor device of Lin/Hu/Cho/Safeer by forming a strained heterostructure having structural inversion asymmetry as taught by Kato, wherein the heterostructure comprised of 2D materials including graphene and TMD materials as taught by Hu, and having a high quality graphene-TMD interface as taught by Cho to have a spin electron that is generated at  a junction surface between the graphene 44layer and the first TMDC pattern by a current applied to the first TMDC pattern and the voltage applied to the gate electrode according to the Rashba-Edelstein effect in order to provide improved spintronic transistor device with electrical control of electron spins in the absence of magnetic fields, and to enhance spin polarization of electrons due to inversion asymmetry formed by heterostructure including a high quality graphene-TMD interface, and to obtain a transistor with eliminated short-channel effect and low contact resistance (Lin, ¶0005-¶0006, ¶0011, ¶0022, ¶0025-¶0028; Kato, Abstract, page 52, Col. 2, paragraph 2; Hu, Col. 1, lines 15-16; Col. 2, lines 14-25;Col. 5, lines 36-62; Cho, ¶0002, ¶0017-¶0019, ¶0035, ¶0049-¶0051).
Regarding Claim 14, Lin in view of Hu, Cho, and Safeer disclose the logic gate of claim 13. Further, Lin discloses that a spin electron is generated at the TMD layer (101) (e.g., the spintronic device is tunable and electric-gate controlled, such that spin-polarized states are induced and the degree of spin polarization is controlled) (Lin, Figs. 1-2, ¶0005-¶0006, ¶0011, ¶0034-¶0040), and a spin direction thereof is controlled by the gate voltage, thereby performing operation, but does not specifically disclose that a spin electron is generated at  a junction surface between the graphene 44layer and the first TMDC pattern by a current applied to the first TMDC pattern and the voltage applied to the gate electrode according to the Rashba-Edelstein effect.
However, Kato teaches that in spintronic devices (Kato, Abstract, pages 50-52), the strained semiconductor heterostructures have structural inversion asymmetry (SIA) that gives rise to the Rashba hamiltonian, and strain induced spin splitting enables electrical control of electron spins in the absence of magnetic fields. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the logic gate of Lin/Hu/Cho/Safeer by forming a strained heterostructure having structural inversion asymmetry as taught by Kato, wherein the heterostructure comprised of 2D materials including graphene and TMD materials as taught by Hu, and having a high quality graphene-TMD interface as taught by Cho to have a spin electron that is generated at  a junction surface between the graphene 44layer and the first TMDC pattern by a current applied to the first TMDC pattern and the voltage applied to the gate electrode according to the Rashba-Edelstein effect in order to provide improved spintronic transistor device with electrical control of electron spins in the absence of magnetic fields, and to enhance spin polarization of electrons due to inversion asymmetry formed by heterostructure including a high quality graphene-TMD interface, and to obtain a transistor with eliminated short-channel effect and low contact resistance (Lin, ¶0005-¶0006, ¶0011, ¶0022, ¶0025-¶0028; Kato, Abstract, page 52, Col. 2, paragraph 2; Hu, Col. 1, lines 15-16; Col. 2, lines 14-25;Col. 5, lines 36-62; Cho, ¶0002, ¶0017-¶0019, ¶0035, ¶0049-¶0051).
Claims 2-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0098760 to Lin in view of Hu (US Patent No. 10,217,798), Cho (US 2017/0229576), and Safeer (“Room-Temperature Spin Hall Effect in Graphene/MoS2 van der Waals Heterostructures” (2019) Nano .
Regarding Claim 2, Lin in view of Hu, Cho, and Safeer disclose the graphene spin transistor of claim 1. Further, Lin discloses that a spin electron is generated at the TMD layer (101) (e.g., the spintronic device is tunable and electric-gate controlled, such that spin-polarized states are induced and the degree of spin polarization is controlled) (Lin, Figs. 1-2, ¶0005-¶0006, ¶0011, ¶0025, ¶0034-¶0040), and a spin direction thereof is controlled by the gate voltage, thereby performing operation, but does not specifically disclose that a spin electron is generated at  a junction surface between the graphene 44layer and the first TMDC pattern by a current applied to the first TMDC pattern and the voltage applied to the gate electrode according to the Rashba-Edelstein effect.
However, Koo teaches a spin transistor including graphene (Koo, Figs. 1-2, ¶0003, ¶0008-¶0020, ¶0033-¶0049), wherein spin direction of electrons is determined by the gate voltage and the spin speed of electrons varies with the gate voltage applied to the gate electrode (100), specifically, electrons injected into the graphene layer (e.g., connected part 300) through the Rashba effect (Koo, Figs. 1-2, ¶0012, ¶0034-¶0038), and the spin direction of electrons is rotated at a predetermined angle from the spin direction in accordance with the gate voltage. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify a spin transistor device of Lin/Hu/Cho/Safeer by forming the heterostructure comprised of 2D materials including graphene and TMD materials as taught by Hu, and having a high quality graphene-TMD interface as taught by Cho, wherein a graphene spin transistor includes a gate electrode controlling the spin direction of electrons as taught by Koo to have a spin electron that is generated at  a junction surface between the graphene 44layer and the first TMDC pattern by a current applied to the first TMDC pattern and the voltage applied to the gate electrode according to the Rashba-Edelstein effect in order to provide improved spintronic transistor device with electrical control of electron spins, and to enhance spin polarization of electrons due to inversion asymmetry formed by heterostructure including a high quality graphene-TMD interface, and to obtain improved spin transistor which operates without a ferromagnet by easily extracting spins (Hu, Col. 1, lines 15-16; Col. 2, lines 14-25; Col. 5, lines 36-62; Cho, ¶0002, ¶0017-¶0019, ¶0035, ¶0049-¶0051; Koo, ¶0003, ¶0008-¶0012).
Regarding Claim 3, Lin in view of Hu, Cho, Safeer, and Koo disclose the graphene spin transistor of claim 2. Further, Lin does not specifically disclose that a voltage difference between a first area of the second TMDC pattern and a second area of the graphene layer, which is adjacent to the second TMDC pattern in the opposite direction of the first TMDC pattern, has characteristics of an off state when the voltage applied to the gate electrode is zero, and has characteristics of an on state when the applied voltage is greater than or less than a voltage for the off state by a predetermined value, thereby performing operation.
It is noted that the above limitations “a voltage difference between a first area of the second TMDC pattern and a second area of the graphene layer, which is adjacent to the second 46TMDC pattern in the opposite direction of the first TMDC pattern, has the characteristics… thereby performing operation” are drawn to a method of using a transistor (an intended-use recitation). Further, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 
However, Koo teaches that a spin transistor including graphene (Koo, Figs. 1-2, 5, ¶0003, ¶0008-¶0020, ¶0033-¶0049, ¶0064-¶0069), wherein spin direction of electrons is determined by the gate voltage applied to the gate electrode (100), wherein spin direction of electrons is determined by the gate voltage applied to the gate electrode (100), and the transistor includes a first area of the output pattern (e.g., 400, the second pattern interpreted as a drain) and a second area of the connecting part (e.g., 300, that functions as a channel layer of a transistor), which is adjacent to the second 46 pattern (e.g., 400) in the opposite direction of the first pattern (e.g., 200, the first pattern interpreted as a source); specifically, if the specific voltage Vg (e.g., V1) is applied to the gate electrode, the output voltage Vh (e.g., at the output part 400) becomes zero, and the spin transistor turn on, and if the specific voltage Vg (e.g., V2) is applied to the gate electrode, the output voltage Vh (e.g., at the output part 400) becomes positive (V+), and the spin transistor turn off, so that the switch of the spin transistor is turned on and off by adjusting the gate voltage.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify a spin transistor device of Lin/Hu/Cho/Safeer/Koo by forming a graphene 
Regarding Claim 4, Lin in view of Hu, Cho, Safeer, and Koo disclose the graphene spin transistor of claim 2. Further, Lin discloses that adjusting the position of the Fermi level of the band structure depends on the voltage applied to the gate electrode (Lin, Figs. 1-2, ¶0025, ¶0032), but does not specifically disclose that the graphene spin transistor controls on/off operations. However, Koo teaches that spin direction of electrons is determined by the gate voltage applied to the gate electrode (100) of the graphene spin transistor which operates without a ferromagnet by easily extracting spins and controls on/off operations (Koo, Figs. 1-2, 5, ¶0003, ¶0008-¶0020, ¶0033-¶0049, ¶0064-¶0069).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify a spin transistor device of Lin/Hu/Cho/Safeer/Koo by forming a graphene spin transistor including a gate electrode that controls the spin direction of electrons as taught by Koo to have the graphene spin transistor, wherein the graphene spin transistor controls on/off operations by adjusting the position of the Fermi level of the band structure depending on the voltage applied to the gate electrode in order to provide improved spin transistor with electrical control of electron spins in the absence of magnetic fields, and capable of operating without a ferromagnet by easily extracting spins (Lin, ¶0005-¶0006, ¶0011, ¶0022, ¶0025-¶0028; Koo, ¶0003, ¶0008-¶0012, ¶0064-¶0069).
Regarding Claim 5, Lin in view of Hu, Cho, Safeer, and Koo disclose the graphene spin transistor of claim 2. Further, Lin (in view of Hu, Cho, and Koo) discloses that the gate insulating film (102b) comprises a high-k insulating film (e.g., sapphire).
Regarding Claim 6, Lin in view of Hu, Cho, Safeer, and Koo disclose the graphene spin transistor of claim 2. Further, Lin (in view of Hu, Cho, and Koo) discloses that the graphene spin transistor operates 
Regarding Claim 14, Lin in view of Hu, Cho, and Safeer disclose the logic gate of claim 13. Further, Lin discloses that a spin electron is generated at the TMD layer (101) (e.g., the spintronic device is tunable and electric-gate controlled, such that spin-polarized states are induced and the degree of spin polarization is controlled) (Lin, Figs. 1-2, ¶0005-¶0006, ¶0011, ¶0025, ¶0034-¶0040), and a spin direction thereof is controlled by the gate voltage, thereby performing operation, but does not specifically disclose that a spin electron is generated at  a junction surface between the graphene 44layer and the first TMDC pattern by a current applied to the first TMDC pattern and the voltage applied to the gate electrode according to the Rashba-Edelstein effect.
However, Koo teaches a spin transistor including graphene (Koo, Figs. 1-2, ¶0003, ¶0008-¶0020, ¶0033-¶0049), wherein spin direction of electrons is determined by the gate voltage and the spin speed of electrons varies with the gate voltage applied to the gate electrode (100), specifically, electrons injected into the graphene layer (e.g., connected part 300) through the Rashba effect (Koo, Figs. 1-2, ¶0012, ¶0034-¶0038), and the spin direction of electrons is rotated at a predetermined angle from the spin direction in accordance with the gate voltage. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the logic gate using a graphene spin transistor device of Lin/Hu/Cho/Safeer by forming the heterostructure comprised of 2D materials including graphene and TMD materials as taught by Hu, and having a high quality graphene-TMD interface as taught by Cho, wherein a graphene spin transistor includes a gate electrode controlling the spin direction of electrons as taught by Koo to have a spin electron that is generated at  a junction surface between the graphene 44layer and the first TMDC pattern by a current applied to the first TMDC pattern and the voltage applied to the gate electrode according to the Rashba-Edelstein effect in order to provide improved spintronic transistor device with electrical control of electron spins, and to enhance spin polarization of electrons due to inversion asymmetry formed by heterostructure including a high quality graphene-TMD interface, and to obtain .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0098760 to Lin in view of Hu (US Patent No. 10,217,798), Cho (US 2017/0229576), Safeer (“Room-Temperature Spin Hall Effect in Graphene/MoS2 van der Waals Heterostructures” (2019) Nano Lett.,19, 1074−1082), and Koo (US 2015/0333123) as applied to claim 2, and further in view of Chen et al. (US Patent No. 9,466,686, hereinafter Chen).
Regarding Claim 7, Lin in view of Hu, Cho, Safeer, and Koo disclose the graphene spin transistor of claim 2. Further, Lin does not specifically disclose that a thickness of the gate insulating film is 1 to 10 nm. However, Chen teaches forming a graphene transistor (Chen, Fig. 1, Col. 1, lines 16-18; Col. 4, lines 14-67; Col. 5, lines 1-11; Col. 7, lines 14-54) having improved performance characteristics and comprising a gate insulating film (120/135) having a thickness in a range of 0.5 nm to 30 nm. The clamed range lies inside the range of Chen.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the graphene spin transistor of Lin/Hu/Cho/Safeer/Koo by forming a gate insulating film as taught by Chen to have a thickness of the gate insulating film is 1 to 10 nm in order to provide a graphene transistor having improved performance characteristics (Chen, Col. 4, lines 14-50).
Claims 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0098760 to Lin in view of Hu (US Patent No. 10,217,798), Cho (US 2017/0229576), Safeer (“Room-Temperature Spin Hall Effect in Graphene/MoS2 van der Waals Heterostructures” (2019) Nano Lett.,19, 1074−1082),  as applied to claim 13, and further in view of Koo et al. (US Patent No. 8,125,247, hereinafter Koo (‘247)).
Regarding Claims 15 and 16, Lin in view of Hu, Cho, and Safeer disclose the logic gate of claim 13. Further, Lin discloses a first gate electrode (e.g., 103b) (Lin, Figs. 1-2, ¶0018-¶0032) and a second gate electrode (e.g., 103a) formed in an area including TMDC layer, but does not specifically disclose that 
However, Cho teaches forming a gate electrode (e.g., 105) (Cho, Figs. 1A-1B,) in an area where the TMDC pattern (101) intersects the graphene layer (103), and that graphene as 2D material has a strong bonding with TMDs and capable of forming a low contact resistance (Cho, Fig. 1A, ¶0002, ¶0017-¶0019, ¶0035-¶0040, ¶0044, ¶0049-¶0051), and heterostructure comprised of graphene-TMD includes an interface between the strained graphene and TMD due to lattice constant mismatch between the graphene and the TMD (e.g. MoS2), and the doped graphene is capable of forming ohmic contact with TMD.
Further, Koo (‘247) teaches forming a complementary spin transistor logic circuit (Koo (‘247), Figs. 1, 6, Col. 1, lines 15-16; lines 40-47; Col. 2, lines 38-62; Col. 3, lines 43-67; Col. 4, lines 1-13, lines 51-59; Col. 6, lines 32-65) having low power consumption, fast processing, and multi switching characteristics that belong to spin, and comprising the complementary spin transistors including channel layers comprised of graphene, wherein the spin transistor logic circuit performs an operation among the group consisting of OR gate, AND gate, NOR gate, and NAND gate; specifically,  the complementary spin transistor circuit comprises parallel and anti-parallel spin transistors having a first gate electrode disposed on a first channel area and a second gate electrode disposed on a second channel area; and voltages (e.g., Vg1 and Vg2) (Koo (‘247), Figs. 1, 6, Col. 6, lines 46-65) applied to the first gate electrode and the second gate electrode are individually controlled to independently turn on/off two channels.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the logic gate using a graphene spin transistor device of Lin/Hu/Cho/Safeer by forming a complementary spin transistor logic circuit comprising parallel and anti-parallel spin transistors including a first gate electrode and a second gate electrode as taught by Koo (‘247), wherein the spin transistors comprise a heterostructure including graphene and TMD materials having a high quality graphene-TMD interface and a gate disposed in an area where the TMDC pattern intersects the 
Regarding Claim 18, Lin in view of Hu, Cho, and Safeer disclose the logic gate of claim 17. Further, Lin discloses a first gate electrode (e.g., 103b) (Lin, Figs. 1-2, ¶0018-¶0032) and a second gate electrode (e.g., 103a) formed in an area including TMDC layer, but does not specifically disclose that two or more gate electrodes are formed in two or more areas where two or more branches of the graphene layer intersect the first TMDC pattern.
However, Cho teaches forming a gate electrode (e.g., 105) (Cho, Figs. 1A-1B,) in an area where the TMDC pattern (101) intersects the graphene layer (103), and that graphene as 2D material has a strong bonding with TMDs and capable of forming a low contact resistance (Cho, Fig. 1A, ¶0002, ¶0017-¶0019, ¶0035-¶0040, ¶0044, ¶0049-¶0051), and heterostructure comprised of graphene-TMD includes an interface between the strained graphene and TMD due to lattice constant mismatch between the graphene and the TMD (e.g. MoS2), and the doped graphene is capable of forming ohmic contact with TMD.
Further, Koo (‘247) teaches forming a complementary spin transistor logic circuit (Koo (‘247), Figs. 1, 6, Col. 1, lines 15-16; lines 40-47; Col. 2, lines 38-62; Col. 3, lines 43-67; Col. 4, lines 1-13, lines 51-59; Col. 6, lines 32-65) having low power consumption, fast processing, and multi switching characteristics that belong to spin, and comprising the complementary spin transistors including channel layers comprised of graphene, wherein the spin transistor logic circuit performs an operation among the group consisting of OR gate, AND gate, NOR gate, and NAND gate; specifically,  the complementary spin transistor circuit comprises parallel and anti-parallel spin transistors having a first gate electrode disposed 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the logic gate using a graphene spin transistor device of Lin/Hu/Cho/Safeer by forming a complementary spin transistor logic circuit comprising parallel and anti-parallel spin transistors including a first gate electrode and a second gate electrode as taught by Koo (‘247), wherein the spin transistors comprise a heterostructure including graphene and TMD materials having a high quality graphene-TMD interface and a gate disposed in an area where the TMDC pattern intersects the graphene layer as taught by Cho to have two or more gate electrodes that are formed in two or more areas where two or more branches of the graphene layer intersect the first TMDC pattern in order to provide a complementary spin transistor logic circuit having low power consumption, fast processing, and multi switching characteristics that belong to spin; to obtain a spin transistor having low contact resistance (Koo (‘247), Col. 1, lines 15-16; lines 40-47; Col. 2, lines 38-62; Cho, ¶0002, ¶0017-¶0019, ¶0035, ¶0049-¶0051).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 13-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891